Title: To George Washington from George Slaughter, 1 February 1778
From: Slaughter, George
To: Washington, George



May it please your Excellency
Febuary 1st 1778

The abrupt manner in which you was pleased to refuse me leave of absence: the difficulties and hardships that an American Officer inevitably labours under; the ridicule, that I shall probably incur from the unthinking, for my apparent mutability of temper, would I Apprehend, deter the generality of mankind from an Application Similar to this: but the attachment I have to your Excellency, for the faithfull discharge of the important trust you hold, & the Ardent desire that posseses me of Supporting the Just claims of my Country, Urges me on with an irresistible

impulse to ask for the post, that I resigned, perhaps rather rashly—I hope however, your Excellency will not think so, when I inform you that domestick calamities was the only cause; The misfortune of haveing my house burnt, & my family daily threatened with the small pox, which had got it before I reached Virginia—made my presence at home absolutely necessary. I should have mentioned The above particulars to your Excellency, had not the hasty manner in which you was pleased to answer me rendered it impracticable—had the post I possesed, been a lucrative or an easy one, I would sooner have lost my right hand, than have been mean enough to petition for a reinstation; but your Excellency must know that money cannot be saved by a Commissioned officer in the American service, and pleasure seldom to be met with unless it arise from the reflection of discharging our duty as good and faithfull soldiers—if my reenstation can take place with propriety, it will afford me great satisfaction; if not, I hope I can Acquiesce without murmuring, and serve my country to the utmost of my power in a civil Capacity—I have the Honour To be your Excellencys, Most Obedient Hble Sert

George Slaughter

